Citation Nr: 0532574	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  94-19 147	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
liver disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a skin disorder.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

The claims with regard to the liver and psychiatric disorders 
come to the Board of Veterans' Appeals (Board) on appeal from 
an October 1993 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The skin, gastrointestinal, and vision claims arose 
from a July 2002 rating decision, and the hypertension claim 
arose from a January 2003 rating decision.  This case was 
remanded by the Board in September 2003 for due process 
reasons.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1969 to August 1971.

2.	On November 8, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in San 
Juan, the Commonwealth of Puerto Rico, that the veteran died 
on September [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


